Mr. Justice MoIver,
dissenting. It seems to me that the
construction of the term “landing,” as used in the act, is the deposit of the article in question on the wharf from the vehicle, whatever may be its character, in which it is transported to the wharf, whether such vehicle reaches the wharf by being propelled either over water or land. Any other view would, it seems to me, render the word “landing” in the act, when applied either to cotton or rice, absolutely useless; for it is well known that, at the time of the passing of the act, neither of those articles ever had been imported, and hence to confine the meaning of the word “landing” to the reception on the wharf of an article of import, would be to attribute to the legislature the absurdity of providing a rate of charge for a use of a wharf which they knew never had been made, and, so far as could then be seen, was never likely to be made.
The fact that there was some testimony in the “Case” tending to show that, at the time of the passage of the act of 1807, cot*555ton was brought to Charleston by small boats for the purpose of shipment abroad, cannot affect the question. For if the legislature prescribed a rate of compensation for the use of a wharf in depositing cotton upon it from boats or vessels reaching such wharf by water, there seems to be no reason why the same rate of compensation should not be allotved for the same use of the wharf in depositing cotton upon it from drays or other vehicles reaching the wharf by land, especially when, as it is well known, the word “landing,” like the word “shipping,” is often used in a sense different from its original, strict, signification. There is nothing more common than to speak of shipping an article by express, or by railroad, or of landing from the cars.
There can be no doubt that the construction of a wharf and keeping it in repair involves very considerable expense to the wharf owner, and there is as little doubt that such a structure affords great facilities for the receipt and shipment of the produce of the country. It is therefore eminently right and proper that those who avail themselves of such facilities, by the use of the property of another, should make reasonable compensation for such advantages. The object of the act, as I understand it, was, not to prescribe the rate of compensation for services rendered the shipper by the wharf owner, but for the use of his property, and the act proceeds to specify what shall be the rate of charge for each particular use of the wharf. Thus, there is a separate charge for the use of the wharf for landing goods, and another separate charge for the wharf in shipping the same goods. Hence when a person desiring to ship his cotton, either to some foreign or domestic port, deposits or lands a bale of cotton on a wharf for shipment, he may be required to pay four cents for that use of the wharf, and when he ships the same bale, he may be required to pay an additional sum of four cents for the facility which the wharf affords him in having his cotton placed on board of ship. I suppose there would be quite as much — perhaps more — “wear and tear” of the wharf in using it as a place of deposit or landing of cotton, whether from a boat or dray, as there would be in using the wharf as a means of placing the cotton on board ship, and hence there was manifest propriety in prescribing separate charges for each of these uses.
*556For these reasons, thus briefly stated, as the pressure of more important official duties forbids a more extended discussion, I am unable to concur in the conclusion reached by the majority of the court.
Judgment reversed.